                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DIANNA KRANNACKER,                )
                                  )
       Plaintiff,                 )
                    v.            )             Civil No. 18-1009
                                  )
 HAMILTON HILLS, INC. trading and )
 doing business as HAMILTON HILLS )
 PERSONAL CARE FACILITY, and      )
 RON OLENIK,                      )
                                  )
Defendants.                       )

                                            ORDER

       AND NOW, this 2nd day of December, 2019, the following Order is hereby entered.

       On December 2, 2019, Counsel for Plaintiff, Timothy M. Kolman, sent a letter by

facsimile to Chambers purporting to request a postponment of the Post Discovery Status

Conference set for December 10, 2019 at 11:00 AM. Mr. Kolman also purports to request a date

certain to file a Default Judgment against the Defendant. A copy of the December 2, 2019 letter

is attached as Exhibit A.

       The Federal Rules of Civil Procedure require that a “request for a court order must be

made by motion.” Fed. R. Civ. Proc. 7(b). As such, Mr. Kolman’s letter submitted by fax is

improper, as it was not made by motion and filed on the docket in this matter. See also Local

Civil Rule 7.A & D.

       To the extent Mr. Kolman seeks postponment of the Post Discovery Status Conference

due to his “unavailability,” such request would be denied. On October 31, 2019, attorney

Kathryn E, Liebhaber entered her appearance on behalf of the Plaintiff. As counsel of record,

Ms. Liebhaber may appear at the conference. Thus, there is no basis to continue this matter.




1
       To the extent Mr Kolman seeks a date certain to file a Default Judgment, such request

would be denied as the Defendant has filed a response to the Complaint. See ECF No. 28,

“Response to Allegations set forth by Factual Background by Plaintiff.”

       Accordingly, the Post Discovery Status Conference set for December 10, 2019 at 11:00

AM, will occur as originally scheduled.


                                                    s/Marilyn J. Horan
                                                   Marilyn J. Horan
                                                   United States District Judge




cc:    RON OLENIK, pro se (via regular mail)
       153 CURRY AVE
       TURTLE CREEK, PA 15145




2
